—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Westchester County (Nastasi, J.), entered July 30, 2002, which denied their motion for summary judgment dismissing the complaint.
Ordered that the appeal is dismissed as academic, with costs to the appellants.
As indicated in Rodriguez v Board of Educ. of City of Yonkers (301 AD2d 641 [decided herewith]), the defendants were entitled to summary judgment dismissing the complaint on their prior motion for summary judgment. Thus, the instant appeal from an order denying a subsequent motion for summary judgment is academic. Santucci, J.P., Krausman, McGinity, Schmidt and Crane, JJ., concur.